Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 17/339,174 filed on 06/04/2021.  Claims 1-20 are pending in the application.

Specification
2.  The disclosure is objected to because of the following informalities: the cross-reference information must be updated by including information about issued patent/s.  Appropriate correction is required.

Double Patenting
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.  Claims 19-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 16-20 of U.S. Patent No. 11,061,321.  Independent claim 19 in the instant application are similar to claim 16 in the reference because they recite various scope of invention.  
Claim 19 in the instant application discloses a method for defining a cost function gradient based on the matrix. Claim 16 in the reference recite the similar method that additionally describes that an original simulated intensity signal is based on a simulated signal received at the image surface using the mask pattern without having the perturbed element.
Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ U.S. Patent No. 11,061,321 teaching charging the method for defining the cost function gradient based on the matrix to modify the instant application by using an image signal received at the image surface to form features at the image surface using the mask pattern without having the perturbed element.
5.  Dependent claim 20 in the instant application is similar to claims 17-20 in the reference because they recite various scope of invention. 

Allowable Subject Matter
6.  Claims 1-18 are allowed over prior art of record.   
The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach or suggest or render obvious: a computerized method/system for populating a matrix using table entries of a perturbation look-up table, wherein: each matrix entry of the matrix is indicative of a difference between an original simulated intensity signal and a target intensity signal at the respective evaluation point of the respective matrix entry; and each table entry of the perturbation look-up table is based on a change from the original simulated intensity signal as a result of perturbing the respective perturbed element of the respective table entry, among with all limitations of claim 1 or 10.

Conclusion
7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/           Primary Examiner, Art Unit 2851